DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response filed in this application on 03/09/2021 after the non-final rejection of 12/10/2020. Claims 1, 9, 13 are amended in this submission while no claims are cancelled and no new claims are added. Thus, claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Allowable subject matter

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the Applicant initiated interview of 03/04/2021 with the Applicant’s Representatives Attorneys Jens Jenkins and Matthew Healey and have accordingly amended the independent claims 1, 8 and 13. The Applicant’s arguments are therefore persuasive in conjunction with their amendments and claims 1-20 are now allowable over the prior art of record. The Applicants have also filed a terminal disclaimer with U.S. Patent # 10565981 B2, which has since been approved. Thus, there are no outstanding double patenting rejections in the instant Application. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims. The applicant has a novel way of effectively and conveniently performing computer assisted conversations by matching incoming audio segments from a user to already existing/stored audio conversation segments and subsequently updating these stored audio conversation segments for an enhanced user computer speech based interaction. 

Most pertinent prior art:

Roth (U.S. Patent Application Publication # 2006/0173683 A1) in paragraphs 5-6 and figures 1-2, teaches a method of improving the performance of a speech recognizer involving providing a lexicon for the speech recognizer; monitoring a user's interaction with a network; accessing a plurality of words associated with the monitored interaction; and modifying the lexicon based on at least one of the plurality of words to improve the performance of the speech recognizer.

Meyles (U.S. Patent Application Publication # 2015/0081658 A1) in para 12, teaches updating contents of the at least one answer set as stored in the in-memory data storage. Para 3, teaches decomposing the received request into para 68, teaches that auditory feedback is provided to the user by the system. 

Hauser (U.S. Patent Application Publication # 2019/0244156 A1) in para 13, teaches that the action message is viewable by an initiator of the action message and by recipients of the action message. As recipients of the action message respond to it, the action message is dynamically, i.e. essentially instantaneously updated, such as with a delay of under 5 seconds or more preferably under 2 seconds, to include data indicative of their responses. Para 43, further teaches that the response messages may be filtered according to one or more significance criteria, and the response notification is only sent to a given individual if the response is relevant to the individual according to the criteria. For example, if the response message is just to say that a certain individual declines to perform a certain task component, this response may not be of sufficient relevance to another of the individuals for an update notification may be sent to that individual's communication device. If the response message from a first individual is to propose a second individual for a certain task component, then the significance criterion might indicate that the second individual should receive an update notification, but that other users may not. 

Porter (U.S. Patent Application Publication # 2019/0057143 A1) in paragraphs 27-28, teaches that in response to detecting a change of content within the digital content body and/or the chat history, a chat response system updates the language model. Upon detecting added and/or deleted content terms, altered sentence structure, or other updates or changes to the digital content body and/or chat history, the chat response system regenerates the language model. The chat response system updates the language model by redefining the content topics to reflect the changes in the digital content body and/or chat history. The chat response system updates the various content topics to include added content terms and/or added chat terms that are added to the digital content body and/or the chat history. 

Eida (U.S. Patent Application Publication # 2003/0120517 A1) in para 28 and figures 3A-4B, teaches a dialog data recording method in a system, in which each personal computer terminal capable of entering audio data and image data and of printing can communicate with a server having a large-capacity memory apparatus and managed by a third person, the method comprising steps of transmitting dialog data including an image input and an audio input in a dialog of the above-mentioned person with another person from the computer terminal of the above-mentioned person to the server for storage in the large-capacity memory apparatus, recognizing and converting the audio input of the dialog data into text data, generating script data from the text data, and printing such script data in the computer terminal of the above-mentioned person.

Hence as evidenced above, the closest prior art of record although teaching bit and parts, fails to describe the invention set forth in the independent claims, namely a method for computer-assisted conversation, comprising updating an available set of conversation segments, each conversation segment of the available set of conversation segments comprising at least one correlation between statement data and at least one computerized response, the available set of conversation segments being used by a computing system to- emit a response when correlated statement data is matched against a user statement, the updating comprising the following: determining at least a first conversation segment and a second conversation segment of the available set of conversation segments on which to perform corresponding update operation, the first conversation segment and the second conversation segment being associated with respective different responses and respective correlated statement data, wherein a computing system is configurable to emit the respective different responses when the respective correlated statement data is matched against a user statement; and instructing that the determined first conversation segment have a first update operation performed thereon and that the determined second conversation segment have a second update operation performed thereon to thereby cause the available set of conversation segments to be updated with respect to the first conversation segment and the second conversation segment, the first update operation and the second update operation modifying an availability of the first conversation segment or the second conversation segment 

The dependent claims represent a narrower and more specific version of the invention set forth in the independent claims, thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

3.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Kennewick (U.S. Patent # 7693720 B2), Kamai (U.S. Patent # 6490562 B1), Freeman (U.S. Patent Application Publication # 2010/0299142 A1), Kaszczuk (U.S. Patent Application Publication # 2014/0122081 A1), Abel (U.S. Patent Application Publication # 2016/0358611 A1). These references are also included in the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)